DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a).  “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION.
(i) CLAIM OR CLAIMS (commencing on a separate sheet).
(j) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(k) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the limitations following the phrase is not being considered as part of the claim. 
With regards to claim 4, the claim states “at least one of a large and a small radius”, this renders the claim indefinite since the terms “large” and “small” are ambiguous therefore the metes and bounds of the claim are undefined.
With regards to claims 5 and 6, there appears to be insufficient antecedent basis for the limitation “the radius”. It is further noted that claim 3, from which claims 5 and 6 depend, sets forth the punch having rounded end portions therefore it is unclear if “the radius” is intending to further define one of the rounded end portions or if the radius is intending to further define the plurality of rounded end portions. Clarification and/or correction is required. 
With regards to claim 8, the claim states “an elastic ejector is associated with the die” this renders the claim indefinite since it is unclear what is encompassed within the limitation “associated with” therefore the metes and bounds are unclear and undefined. 
With regards to claim 9-10, the claim states “the elastic ejector is a plate made from rubber or elastomer”, this renders the claim indefinite since it appears to be further defining an element that is not positively recited. Specifically, the elastic ejector is set forth within a wherein clause in claim 8, from which claim 9 and 10 depend from, therefore the elastic ejector has not been positively recited within the claim to be further defined in claims 9 and 10 as currently set forth. Clarification and/or correction is required. 
With regards to claim 11, the claim states “the order of 1.0 to 2.0”, the limitation appears to be missing dimensional units thereby renders the metes and bounds of the limitation indefinite. For examination purposes the claim is being interpreted as 1.0 to 2.0 mm.
The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the limitations following the phrase is not being considered as part of the claim.
With regards to claim 12, the claim states “which is in the order of 0.1 to 0.5 mm” it is unclear if this limitation is further defining the projection portion of the punch or the radius. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as further defining the radius.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumikawa (EP 3,015,185 B1; cited by Applicant).
In reference to claim 1, Sumikawa discloses a punching tool comprising of 
a punch (114) and a die (56), the die (56) having a straight recess [see figure 24(b)] for accommodating material deformed by the punch (114), 
wherein the die has an outer contour [defined by the top surface] which extends, adjacent the open end of the recess [it is noted the open end of the recess is interpreted as the open end opposite the bottom end of the recess], at an angle of less than 90 degrees with respect to the longitudinal direction of the recess [see figure 24(b) reproduced below]. 

    PNG
    media_image1.png
    335
    550
    media_image1.png
    Greyscale

In reference to claim 3, Sumikawa further discloses the punch (114) has a projection with rounded end portions, as seen in figure 24(b). 
In reference to claim 4, the rounded end portions have at least one of a large and a small radius, as seen in figure 24(b) [it is noted that the rounded end portions at the sides of the top surface have a smaller radius than the end portions where the projection meets the base of the punch].

2.	Claim(s) 1-2 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buettner (US 2010/0095726).
In reference to claim 1, Buettner discloses a punching tool comprising of 
a punch (9) and a die (11), the die (11) having a straight recess (24) [see paragraph 0046 lines 3-4] for accommodating material deformed by the punch (9), 
wherein the die has an outer contour which extends, adjacent the open end of the recess, at an angle of less than 90 degrees with respect to the longitudinal direction of the recess [see figure 24(b) reproduced below]. 
In reference to claim 2, Buettner further discloses the angle is in the order of 45 degrees [see paragraph 0045 lines 5-9].
In reference to claim 8, as best understood, Buettner further comprises an elastic ejector is associated with the die [see paragraph 0048 lines 5-11]. 
In reference to claim 9, the elastic ejector is a plate made from rubber or elastomer [see paragraph 0048 lines 5-11].
In reference to claim 10, the ejector surrounds the die (11), as seen in figure 3b.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

1.	Claims 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumikawa.
In reference to claims 5 and 6, Sumikawa discloses the punch (114) having a projection with rounded end portions, as seen in figure 24(b). 
Sumikawa discloses the invention substantially as claimed except for wherein the radius is in the order of 0.2 to 15 mm. 
However, it would have been obvious to one having ordinary skill in the art to provide the punch with a radius of 0.2 to 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation [In re Aller, 105 USPQ 233]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of the rounded end portions to be within the range of 0.2 to 15 mm based on the desired curvature of the final product. 
In reference to claim 12, Sumikawa further discloses the punch (114) has a projection portion  having at its apex a radius, when viewed in a cross section perpendicularly to the longitudinal direction of the projection portion [see paragraph 0054 lines 11-12].
Sumikawa discloses the invention substantially as claimed except for wherein the radius is in the order to 0.1 to 0.5 mm. 
However, it would have been obvious to one having ordinary skill in the art to provide the apex with a radius of 1.0 to 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation [In re Aller, 105 USPQ 233]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apex of Sumikawa to . 

2.	Claims 7, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buettner.
In reference to claim 7, Buettner further discloses the punch extends along a straight line and has a length measured along the straight line, as seen in figure 3a.
Buettner discloses the invention substantially as claimed except for wherein the length is in the order of 5 to 50 mm. 
However, it would have been obvious to one having ordinary skill in the art to provide the punch with a length of 5 to 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation [In re Aller, 105 USPQ 233]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the punch of Buettner to have a length in the order to 5 to 50 mm in order to accommodate the thickness of the workpiece. It is noted that the specification fails to provide any criticality for the claimed range of length [see pg. 3 lines 12-16 of disclosure].
In reference to claim 11, Buettner further discloses the punch has a projection portion (element extending from 9a) with a height.
Buettner discloses the invention substantially as claimed except for wherein the projecting portion height is in the order of 1.0 to 2.0 mm.
However, it would have been obvious to one having ordinary skill in the art to provide the punch with a height within the range of 1.0 to 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation [In re Aller, 105 USPQ 233]. Therefore, it would have been obvious to one having 
In reference to claim 13,  Buettner further discloses the punch has a projection portion (element extending from 9a) which has, when viewed in a cross section perpendicularly to the longitudinal direction of the projection portion, a width.
Buettner discloses the invention substantially as claimed except for wherein the projecting portion width is in the order of 0.5 to 4.0 mm.
However, it would have been obvious to one having ordinary skill in the art to provide the punch with a width within the range of 0.4 to 4.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation [In re Aller, 105 USPQ 233]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection portion of Buettner to have a width within the range of 0.4 to 4.0 mm in order to obtain the desired sized formation within the workpiece. It is noted that the specification is absent of any criticality for the claimed range of width.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0185576 to Keller et al and US 2015/0165504 to Fukunaga.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725